                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

NICHOLAS HOLLIS,                                                                       PLAINTIFF
ADC #114535

v.                                    5:19-cv-00265-JM-JJV

ARKANSAS BOARD OF CORRECTION, et al.                                               DEFENDANTS


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe and Plaintiff’s objections. After conducting a de novo review, this Court adopts the

Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Defendants’ Motions for Summary Judgment (Doc. Nos. 47, 77) are GRANTED,

and Plaintiff’s claims against all remaining Defendants are DISMISSED WITHOUT

PREJUDICE.

       2.      Plaintiff’s Motion to Preserve Video Evidence (Doc. No. 100) is MOOT.

       3.      Plaintiff’s Motion to Recuse (Doc. No. 101) is DENIED.

       4.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

       Dated this 18th day of March, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
